Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

 Criminal Case No. 20-cr-036-WJM

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 1.      JORGE DE LA ROSA-CALDERON,
 2.      EMILIO JOSIAH DEHERRERA,
 3.      JANINE JANELLE DEHERRERA,
 4.      ALEXZANDER BLAIR, and
 5.      WESLEY PAPPAS,

         Defendants.


           ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT
                    WESLEY PAPPAS’S MOTION IN LIMINE


         This matter is before the Court on Defendant Wesley Pappas’s Motion in Limine

 (“Motion”), filed on July 19, 2021. (ECF No. 273.) The Government responded on July

 21, 2021. (ECF No. 277.)

         The Court presumes familiarity with the facts of the case, as well as the Court’s

 prior orders. For the reasons set forth below, the Motion is granted in part and denied in

 part.

                                  I. LEGAL STANDARDS

         “The admission or exclusion of evidence lies within the sound discretion of the

 trial court . . . .” Robinson v. Mo. Pac. R.R. Co., 16 F.3d 1083, 1086 (10th Cir. 1994);

 see also United States v. Golden, 671 F.2d 369, 371 (10th Cir. 1982) (“Trial judges
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 2 of 19




 have discretion to decide whether an adequate foundation has been laid for the

 admission of evidence.”).

       Under Federal Rule of Evidence 401, “[e]vidence is relevant if: (a) it has any

 tendency to make a fact more or less probable than it would without the evidence; and

 (b) the fact is of consequence in determining the action.” Relevant evidence is

 generally admissible and should only be excluded “if its probative value is substantially

 outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the

 jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R.

 Evid. 403. “Irrelevant evidence is not admissible.” Fed. R. Evid. 402.

       As the movant, Pappas “has the burden of demonstrating that the evidence is

 inadmissible on any relevant ground,” and a court “may deny a motion in limine when it

 lacks the necessary specificity with respect to the evidence to be excluded.” Pinon Sun

 Condo. Ass’n, Inc. v. Atain Specialty Ins. Co., 2020 WL 1452166, at *3 (D. Colo. Mar.

 25, 2020) (quoting First Sav. Bank, F.S.B. v. U.S. Bancorp, 117 F. Supp. 2d, 1078,

 1082 (D. Kan. 2000)).

                                       II. ANALYSIS

       In the Motion, Pappas requests that the Court issue an order precluding the

 Government “offering or commenting on the following evidence”: (1) Pappas’s gang

 affiliation; (2) the fact that Pappas was shot; (3) the body armor discovered from 3460

 South Lincoln (the “Residence”); (4) the weapons and ammunition seized from the

 Residence; (5) testimony by William Mills that he observed Pappas to have a machine

 gun; (6) Pappas’s status as a probationer under supervision; (7) the prescription drugs

 and prescription bag seized from the Residence; and (8) the pole camera photographs

                                             2
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 3 of 19




 from the Residence. (ECF No. 273 at 1.) Pappas further requests an order “permitting

 him to elicit testimony from law enforcement agents of parts of the post-arrest statement

 of co-defendant Janine DeHerrera.” (Id.)

 A.     Preliminary Remarks

        Pursuant to the undersigned’s Revised Practice Standards, all motions in limine

 were due no later than 10 days prior to the Final Trial Preparation Conference. (See

 WJM Rev. Prac. Standards § III.G.3.) Pappas did not file a motion in limine by that

 time; however, on July 14, 2021, Pappas filed the Unopposed Motion for Leave to File

 Motion in Limine Later than 10 Days Prior to the Final Trial Preparation Conference

 (“Motion for Leave”). (ECF No. 265.) In the Motion for Leave, Pappas represented that

 “[b]ased the timing of the [G]overnment’s disclosure of [William Mills as a witness] and

 additional discovery produced on July 13, 2021, the defense could not comply with

 WJM Revised Practice Standard § III.G.3 and timely file its Motion in Limine 10 days

 prior to the Final Trial Preparation Conference.” (Id. at 2.) The Court granted the

 Motion for Leave based on this representation.

        However, after reviewing the Motion, the Court notes that most of the evidence

 that Pappas seeks to exclude does not appear to relate to the Government’s July 13,

 2021 disclosures, or are matters than Pappas should have been able to anticipate prior

 to the Court’s deadline for motions in limine. 1 Defense counsel’s representation that

 they could not have filed the Motion pursuant to the deadlines imposed by the Court’s

 Revised Practice Standards appears strained, at best.


        1
          Moreover, based on the Government’s response to the Motion, it appears that a simple
 conferral with the prosecution may have eliminated the need to file a Motion relating to topics

                                                3
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 4 of 19




        The Court could deny most of the Motion as untimely on this basis. Nonetheless,

 the Court will consider each of the issues raised by the Motion solely to reduce any

 potential delays and lengthy sidebars at trial to resolve these evidentiary issues.

 B.     Pappas’s Gang Affiliation

        Pappas states that the Government has produced evidence that Pappas is in the

 State of Colorado Gangs database as a member of the Gallant Knights Insane (“GKI”).

 (ECF No. 273 at 3.) He argues that there is no evidence demonstrating that the

 evidence against Pappas is “tied to or used to further gang activities,” that the

 Government “cannot show that the evidence of gang affiliation is directed toward

 establishing something other than [his] propensity to commit the act charged,” and that

 “[a]ny probative value of gang affiliation evidence is irrelevant to the charges and would

 be substantially outweighed by the danger of unfair prejudice” to Pappas. (Id.)

        The Government responds that it anticipates that Pappas will “attempt to

 distance himself from his residence and the drugs located there” and that his gang

 affiliation is admissible as: (1) impeachment evidence of Jorge De La Rosa-Calderon’s

 bias as a defense witness; and (2) as evidence linking Pappas to the Residence. (ECF

 No. 277 at 2.)

        The Court will consider each of the Government’s arguments below.

        1.     Gang Affiliation as Impeachment Evidence

        The Government argues that because Pappas and De La Rosa-Calderon are

 both GKI gang members, the jury must be presented with this information to evaluate

 “any evidence presented to deny any relationship or association between the two” and


 implicated by the Government’s July 13, 2021 disclosures.
                                               4
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 5 of 19




 De La Rosa-Calderon’s potential bias as a witness. (Id. at 2–3.)

        The Tenth Circuit has determined that “evidence of gang affiliation is admissible

 for proving a witness’s bias if a proper foundation is laid and the evidence is not more

 prejudicial than probative” and that “the party seeking to introduce evidence of gang

 membership can lay a foundation by demonstrating either ‘[1] membership on the part

 of the defendant and the witness whose credibility is at issue in a common gang, or [2]

 that the witness’ testimony was biased due to fear.’” United States v. Tsosie, 288 F.

 App’x 496, 499 (10th Cir. 2008) (quoting United States v. Elkins, 70 F.3d 81, 84 (10th

 Cir. 1995)). This two-part test is disjunctive, which means the party seeking the

 admission of such evidence need only lay one of the two possible foundations. Elkins,

 70 F.3d at 84. “Even if a proper foundation is laid, the district court must also conclude

 the evidence is more probative than prejudicial.” Tsosie, 288 F. App’x at 499.

        Impeachment evidence that De La Rosa-Calderon’s testimony may be biased in

 favor of his fellow gang member is highly probative. See United States v. Abel, 469

 U.S. 45, 52 (1984) (“A witness’ and a party’s common membership in an organization

 . . . is certainly probative of bias.”); United States v. DeSoto, 950 F.2d 626, 630 (10th

 Cir. 1991) (“Questions properly directed at revealing bias are . . . a permissible basis of

 impeachment, and are relevant and admissible.”).

        Pappas has not demonstrated that the potential prejudice resulting from the

 introduction of his status as a gang member outweighs the value of the evidence in

 evaluating the credibility of De La Rosa-Calderon’s testimony. Accordingly, to the

 extent that the Government lays an adequate foundation to establish that De La Rosa-

 Calderon and Pappas are members of a common gang, their gang affiliation is

                                              5
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 6 of 19




 admissible in the form of impeachment or rebuttal evidence, either as cross examination

 during the Defendant’s case, or in rebuttal, to the extent rebuttal evidence is permitted

 at all by the Court, to show potential witness bias on the part of De La Rosa-Calderon.

        The Government is directed to be prepared after the lunch break on Monday,

 August 2, 2021 to discuss how it plans to lay the proper foundation for De La Rosa-

 Calderon and Pappas’s membership in a common gang. See, e.g., Tsosie, 288 F.

 App’x at 499 (establishing foundation for common gang membership through voir dire

 examination of investigator); United States v. Keys, 899 F.2d 983, 987 n.2 (10th Cir.

 1990) (recognizing that the government may establish its foundation of common gang

 membership through extrinsic evidence); United States v. Gonzalez, 155 F. App’x 5880,

 583 (3d Cir. 2005) (recognizing it would have been “more prudent” for the government

 to proffer evidence in its possession linking defendant and defense witness to a

 common gang before it questioned that witness); United States v. Hankey, 203 F.3d

 1160, 1166 (9th Cir. 2000) (allowing rebuttal expert witness to testify regarding common

 gang affiliation of defendant and defense witness based on foundation established

 outside of the presence of the jury).

        2.     Gang Affiliation as Evidence of Pappas’s Ties to the Residence

        The Government also argues that it believes Pappas “will attempt to distance

 himself from his residence and the drugs located there” and that “[t]hese efforts place

 [Pappas’s] gang affiliation directly at issue in this trial.” (ECF No. 277 at 2.) According

 to the Government, “GKI gang members wear the color purple and it is proper for the

 jury to know this when evaluating the evidence located in the [R]esidence that is

 indicative of GKI gang affiliation in order to assess any defense arguments that the

                                              6
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 7 of 19




 [R]esidence, or the evidence in the [R]esidence, did not belong to [Pappas].” (Id. at 3.)

        Whether the probative value of evidence of Pappas’s gang affiliation for this

 purpose is substantially outweighed by a danger of unfair prejudice is a very close call.

 The Court agrees that evidence of Pappas’s possible gang affiliation and the fact that

 GKI gang members wear purple has some probative value and may assist the jury in

 evaluating Pappas’s ties to the Residence. Ultimately, and most importantly because

 the Government has considerable other evidence tying Pappas to the Residence, the

 Court concludes that the prejudicial nature of this evidence outweighs its probative

 value as part of the Government’s case-in-chief. Accordingly, the Court will not permit

 the Government to introduce evidence of Pappas’s potential gang affiliation during its

 case-in-chief to demonstrate Pappas’s ties to the Residence.

        However, the Court’s Rule 403 analysis shifts if Pappas directly places his ties to

 the Residence at issue by presenting evidence (as opposed to mere attorney argument)

 that 3460 South Lincoln is not his Residence. In such a scenario, the Court believes

 that the probative value of the evidence outweighs its potential prejudice, and the

 Government will be allowed to introduce evidence of Pappas’s possible gang affiliation

 to demonstrate his ties to the Residence in the form of impeachment or rebuttal

 evidence, either as cross examination during the Defendant’s case, or in rebuttal, to the

 extent rebuttal evidence is permitted at all by the Court.

        3.     Limiting Instructions

        If the Government decides to introduce evidence of Pappas’s possible gang

 affiliation for either purpose outlined above, the Court believes that the jury should be

 given one or more limiting instructions to minimize any prejudicial effect of the evidence.

                                              7
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 8 of 19




 See Tsosie, 288 F. App’x at 500 (recognizing that a limiting instruction regarding

 possible gang membership diminishes the prejudicial effect of the evidence).

        Accordingly, to the extent that the Government intends to put on evidence of

 Pappas’s possible gang affiliation, the Government is directed to file one or more

 limiting instructions on or before 8:30 a.m. on Monday, August 2, 2021 that instructs

 the jury, inter alia, that they may only consider the evidence to evaluate potential

 witness bias and/or to consider possible ties between Pappas and the Residence. 2 To

 the extent defense counsel wishes to submit their own proposed limiting instruction(s),

 they may also do so pursuant to the same deadline.

        For the reasons stated above, with regard to the issue of gang affiliation, the

 Motion is granted in part and denied in part as set forth herein.

 C.     The Shooting of Pappas and Prescription Drugs Found at the Residence

        Pappas states that he was recovering from being shot when law enforcement

 searched the Residence and recovered a prescription pill bottle and bag from a

 prescription for Oxycodone HCL 10 MG tablets that included the direction: “[t]ake one

 tablet by mouth three times a day as needed for chest pain gunshot wound.” (ECF No.

 273 at 4.) Pappas contends that because “[a]ny probative value of evidence of . . .

 having been shot in the back is irrelevant to the charges and would be substantially



        2
           Because the Court plans to read a limiting instruction to the jury each time evidence of
 Pappas’s possible gang affiliation is introduced, the Government should submit separate jury
 instructions for each of its intended uses. For example, if the Government intends to introduce
 the evidence as impeachment evidence of possible witness bias and as rebuttal evidence
 demonstrating Pappas’s ties to the Residence, the Government should submit separate
 proposed limiting instructions that inform the jury of the limited purposes for which they may
 consider the evidence in each instance.


                                                 8
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 9 of 19




 outweighed by the danger of unfair prejudice to Mr. Pappas,” the Court should exclude

 any evidence of Pappas being shot, including the prescription drugs and prescription

 bag. (Id.)

        The Government responds that it has “no intention of introducing evidence in its

 case-in-chief surrounding [Pappas’s] shooting.” 3 (ECF No. 277 at 4.) However, the

 Government argues that it plans to introduce evidence pertaining to the prescription

 located in the Residence to establish Pappas’s occupancy in the Residence. (Id.) To

 address Pappas’s concerns that the jury will learn that he was shot, the Government

 offers to redact the photograph of the prescription bag to omit the reason for the pain

 medication. (Id.; ECF No. 277-1.)

        The Court agrees that the fact that Pappas was shot has no relevance to the

 charges underlying this case. But the Court does not agree that this conclusion

 requires the complete exclusion of the prescription drugs and prescription bag. To the

 contrary, the Government’s offer to redact the reason for the pain mediation from the

 evidence of the prescription appropriately cures Pappas’s concerns.

        Accordingly, the Motion is denied to the extent Pappas seeks to exclude

 evidence of the prescription and prescription bag. The Government is directed to add

 the redacted photograph of the prescription bag that omits the reason for the pain

 medication to its amended final exhibit list due on Wednesday, July 28, 2021.

 D.     Body Armor, Weapons, and Ammunition Seized from the Residence

        Pappas next seeks to exclude evidence of body armor, weapons and ammunition


        3
        The Government clarifies that it also does not intend to elicit a statement by Mills that
 Pappas had been shot. (ECF No. 277 at 5.)

                                                 9
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 10 of 19




 seized from the Residence, and Mills’s statement that he observed Pappas to have

 “multiple firearms . . . [including] big ones, like a machine gun.” (ECF No. 273 at 4.)

 Pappas argues that this evidence constitutes evidence of other crimes, wrongs, or acts

 under Federal Rule of Evidence 404(b) and that the Government has not adequately

 provided notice of its intent to introduce such evidence at trial, as required by Rule

 404(b)(3). (Id.)

        The Government responds that it “has no intention” of eliciting Mills’s statement

 that he observed Pappas in possession of firearms and that to the extent it believes that

 Pappas has opened the door to this testimony, it “will seek either a bench conference or

 will raise this outside of the presence of the jury in order to obtain the Court’s

 permission before eliciting this testimony.” (ECF No. 277 at 5.)

        The Court will hold the Government to its representation that it will not attempt to

 introduce evidence of Mills’s statement that he observed Pappas to be in possession of

 firearms. As such, there is no evidentiary dispute regarding this evidence, and this

 portion of the Motion is denied as moot.

        The Court notes that the Government did not explicitly state whether it intends to

 introduce evidence of body armor or weapons and ammunition seized from the

 Residence. (See ECF No. 277 at 5.) Nonetheless, because the Government neither

 provided notice of its intent to introduce this evidence under Rule 404(b) to Pappas nor

 states in its Response that it intends to introduce this evidence, the Court presumes that

 the Government does not intend to do so and does not need to address this portion of

 the Motion.



                                              10
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 11 of 19




 F.     Pappas’s Placement at a Halfway House

        According to Pappas, Mills informed law enforcement that “after the [Pappas’s]

 unspecified arrest, he was put into a halfway house.” (ECF No. 273 at 5.) Pappas

 requests that this evidence be excluded, arguing that the probative value of the

 evidence is outweighed by the danger of unfair prejudice to Pappas. (Id. at 5–6.)

        In response, the Government represents that it “has no intention of eliciting that

 the [D]efendant was placed in a halfway house in an effort to introduce evidence of prior

 criminal activity” and will instruct Mills “to not mention specifically [Pappas’s] initial

 placement at a halfway house.” (ECF No. 277 at 6.) The Government further states

 that “[i]f there is no way for [Mills] to testify truthfully as to the timing of the [Pappas’s]

 sublease, the [G]overnment will raise this with the Court outside of the presence of the

 jury in order to address this issue.” (Id.)

        The Court will hold the Government to its representation that it will not introduce

 evidence of Pappas’s placement in a halfway house. Because there is not a continuing

 evidentiary dispute regarding this evidence, this portion of the Motion is denied as moot.

 G.     Pole Camera Evidence

        According to Pappas, the Government produced a series of pole camera still

 images which are not identified by date or time. (ECF No. 273 at 6.) While law

 enforcement had placed a pole camera outside of the Residence between January 7,

 2020 and February 5, 2020, “[d]ue to technical difficulties during the downloading

 process, footage for the pole camera located at [the Residence] for the days of January

 7 – January 23, 2020 were written over and unable to be recovered.” (Id.) Pappas

 argues that “[w]ithout more information as to the specific dates / times of the pole

                                                 11
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 12 of 19




 camera still shots which the prosecution will seek to admit, the Court should prohibit the

 admission of this evidence due to the danger of misleading the jury as to when the

 activity depicted in the still shots occurred.”4 (Id. at 6–7.)

        According to the Government, Bureau of Alcohol, Tobacco, Firearms and

 Explosives (“ATF”) Special Agent Travis Johnson “routinely reviewed the pole camera

 footage,” took notes and screenshots as part of his review process, and will be available

 at trial for cross-examination. (ECF No. 277 at 6–7.) The Government argues that

 “[a]ny argument as to the specific date or time within the period of January 7 and

 February 5, 2020 during which these screen shots were taken goes to the weight and

 not the admissibility of this evidence.” (Id. at 7.) The Court agrees.

        Significantly, the entire duration of the pole camera’s placement at the Residence

 occurred within the time frame of the purported conspiracy charged in Count Three of

 the Superseding Indictment. (See ECF No. 38 at 2 (charging a conspiracy “[f]rom a

 time unknown but not later than December 2019, up to and including or about February

 5, 2020”).) Moreover, ATF Special Agent Johnson, who reviewed the pole camera

 footage and took the screenshots, will be available at trial to answer questions

 regarding the footage. Pappas’s objections to the pole camera still shots go more to the

 weight of evidence, and any perceived insufficiencies in the evidence may be

 adequately addressed on cross-examination. The Court therefore cannot conclude that

 the pole camera still shots carry a danger of misleading the jury that outweighs their


        4
         The Court notes that Pappas does not argue that the spoliation of portions of the pole
 camera evidence requires exclusion of the remaining footage. Accordingly, the Court will not
 consider this possibility.


                                               12
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 13 of 19




 probative value.

        This portion of the Motion is therefore denied.

 H.     Janine DeHerrera’s Statement to Law Enforcement

        Pappas requests an order permitting him to elicit testimony from law enforcement

 agents of parts of co-defendant Janine DeHerrera’s post-arrest statement, in which she

 purportedly informed law enforcement that she had been inside the Residence with

 Pappas’s wife, does not know Pappas’s name, and that she and Pappas’s wife “sit

 there, talk, cook, watch TV and smoke weed.” (ECF No. 273 at 1, 7.)

        Pappas argues that such testimony is admissible for various reasons: (1) he

 anticipates that although DeHerrera has been subpoenaed as a witness by the

 Government, she will invoke her right against self-incrimination under the Fifth

 Amendment; (2) her statement constitutes Brady evidence; (3) because her statement

 was voluntary and has an indicia of reliability, the exclusion of the statement may result

 in a due process violation; (4) even if DeHerrera’s statement is hearsay, the testimony is

 admissible under Federal Rule of Evidence 807; and (5) the exclusion of the evidence

 would violate Pappas’s Sixth Amendment right to present a defense. (Id. at 7–8.)

        In response, the Government represents that it has attempted to subpoena

 DeHerrera, but DeHerrera’s counsel has not accepted service of a subpoena for her or

 indicated whether she would assert her Fifth Amendment rights. (ECF No. 277 at 7.)

 As such, the Government represents that it “does not have this witness under subpoena

 and cannot call her to the stand if she intends to assert her Fifth Amendment rights.”

 (Id.) The Government further argues that Pappas “seeks to circumvent . . . DeHerrera’s

 Fifth Amendment rights by admitting parts of her post-Miranda interview” and that

                                             13
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 14 of 19




 Pappas has failed to demonstrate that the statement should be admitted. (Id.)

        To the extent that DeHerrera takes the stand and testifies as a witness at trial,

 this issue is moot because Pappas may cross-examine DeHerrera about her statement

 to law enforcement. Nonetheless, the Court will examine each of Pappas’s arguments

 regarding the admissibility of DeHerrera’s statement in the event that DeHerrera does

 not appear or asserts her Fifth Amendment rights at trial.

        1.     Whether Exclusion of the Statement Would Constitute a Due Process
               Violation

        It is well-established that

               the hearsay rule, which has long been recognized and
               respected by virtually every State, is based on experience
               and grounded in the notion that untrustworthy evidence
               should not be presented to the triers of fact. Out-of-court
               statements are traditionally excluded because they lack the
               conventional indicia of reliability: they are usually not made
               under oath or other circumstances that impress the speaker
               with the solemnity of his statements; the declarant’s word is
               not subject to cross-examination; and he is not available in
               order that his demeanor and credibility may be assessed by
               the jury

 Chambers v. Mississippi, 410 U.S. 284, 298 (1973).

        However, in Chambers, the Supreme Court ruled that the due process rights of a

 defendant on trial for murder were violated where the trial court refused to allow the

 defendant, pursuant to the hearsay rule, to introduce spontaneous confessions made by

 a third party on separate occasions shortly after the murder to three separate close

 acquaintances. Id. at 298–302. The Supreme Court reasoned that the hearsay rule

 should not have been “applied mechanistically to defeat the ends of justice” where the

 testimony “bore persuasive assurances of trustworthiness,” was “well within the basic


                                             14
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 15 of 19




 rationale of the exception for declarations against interest,” and “was critical to [the

 defendant’s] defense.” Id. at 302.

        Citing Chambers, Pappas argues that DeHerrera’s statements bore “sufficient

 indicia of trustworthiness” to support their admission into evidence because she

 voluntarily made her statement shortly after she was arrested and was advised of her

 Miranda rights, and because she “did not have the opportunity to develop a plausibly

 inaccurate version of events.” (ECF No. 273 at 7.)

        In the Court’s view, these facts do not demonstrate the reliability of DeHerrera’s

 statement. After all, individuals under arrest frequently attempt to minimize their role in

 any criminal conduct, and as often as not do so rather promptly, without much reflection,

 if any. Moreover, DeHerrera’s statement is unlike the statements at issue in Chambers

 in material respects, which weighs against any determination that it must be admitted at

 trial, notwithstanding the rules against hearsay.

        First, DeHerrera’s statements are exculpatory, not “self-incriminatory and

 unquestionably against self interest.” Chambers, 410 U.S. at 301. Unlike the third party

 in Chambers, DeHerrera potentially had much to gain by disclaiming any role in a

 narcotics conspiracy after she was under arrest.

        Second, in Chambers, the third party’s confession was corroborated by other

 evidence and was critical to the defense. Id. at 300–02. Pappas makes no attempt to

 corroborate the DeHerrera’s statement with any evidence, nor does he offer any

 arguments about how DeHerrera’s statement is critical to his defense.

        Third, in Chambers, the third party who confessed to the murder was present in

 the courtroom and under oath; as such, the prosecutor could have cross-examined him,

                                              15
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 16 of 19




 and the jury could have weighed his demeanor and his responses. 5 Id. at 301. By

 contrast, if DeHerrera does not testify in court or invokes her Fifth Amendment privilege

 against self-incrimination, the Government will not be able to cross-examine her

 regarding her statement to law enforcement.

        Accordingly, for the reasons set forth above, the Court concludes that the present

 situation is distinguishable from Chambers and that Pappas has failed to establish that

 his due process rights will be violated if he is not allowed to introduce DeHerrera’s

 hearsay statement into evidence.

        2.     Whether the Statement is Admissible Pursuant to Brady v. Maryland

        Pappas argues that “parts of [DeHerrera’s] statement constitute evidence

 favorable to [him] under Brady v. Maryland, 373 U.S. 83 (1963) and [he] should not be

 prevented from having the jury hear it.” (ECF No. 273 at 7.)

        But Brady relates to a prosecutor’s obligation to disclose evidence favorable to

 an accused and does not address the subsequent admissibility of that evidence at trial.

 373 U.S. at 87 (“We hold now that the suppression by the prosecution of evidence

 favorable to an accused upon request violates due process where the evidence is

 material either to guilt or to punishment . . . .”). Notably, Pappas offers no case law for

 the proposition that Brady requires that a favorable hearsay statement be introduced as

 evidence when the witness does not testify at trial, nor is the Court aware of any.

        Moreover, the Court notes that Pappas decided not to endorse DeHerrera as a

 trial witness. (ECF No. 260.) Pappas’s decision to not even attempt to secure


        5
         In Chambers, the defendant was not permitted to cross-examine this witness regarding
 his numerous spontaneous confessions to the murder due to a Mississippi common law rule

                                              16
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 17 of 19




 DeHerrera’s presence at trial as a defense witness weighs heavily against his argument

 that he should be entitled to selectively introduce portions DeHerrera’s hearsay

 statement to law enforcement into evidence pursuant to Brady or any other theory.

        3.     Whether the Statement is Admissible Pursuant to Federal Rule of
               Evidence 807

        Federal Rule of Evidence 807, the Residual Exception to the Rule Against

 Hearsay, provides:

               Under the following conditions, a hearsay statement is not
               excluded by the rule against hearsay even if the statement is
               not admissible under a hearsay exception in Rule 803 or
               804:
                     (1) the statement is supported by sufficient
                     guarantees of trustworthiness—after considering the
                     totality of circumstances under which it was made and
                     evidence, if any, corroborating the statement; and

                      (2) it is more probative on the point for which it is
                      offered than any other evidence that the proponent
                      can obtain through reasonable efforts.

        Pappas argues that DeHerrera’s statements “are admissible under Rule 807

 because they are (1) supported by sufficient guarantees of trustworthiness and (2) are

 more probative on the point for which it is offered than any other evidence that Mr.

 Pappas can obtain through reasonable efforts.” (ECF No. 273 at 8.)

        However, for the reasons explained in Part III.H.1, the Court finds that Pappas

 has failed to establish that DeHerrera’s statement bears sufficient guarantees of

 trustworthiness. Moreover, the Court notes that Pappas has failed to provide any

 evidence demonstrating that DeHerrera’s statement is more probative on the point for

 which it is offered than any other evidence that Pappas can obtain through reasonable


 that a party may not impeach his own witness. 410 U.S. at 295.
                                              17
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 18 of 19




 efforts. As such, DeHerrera’s hearsay statement is not admissible pursuant to Rule

 807.

        4.     Sixth Amendment Rights

        Pappas argues that excluding DeHerrera’s statement would violate his Sixth

 Amendment right to present a defense. (ECF No. 273 at 8.) However, because he

 does not develop this argument or cite any case law supporting this contention, Pappas

 has waived this argument. See Phillips v. Calhoun, 956 F.2d 949, 953–54 (10th Cir.

 1992) (“[A] litigant who fails to press a point by supporting it with pertinent authority, or

 by showing why it is sound despite a lack of supporting authority or in the face of

 contrary authority, forfeits the point.” (quoting Pelfresne v. Village of Williams Bay, 917

 F.2d 1017, 1023 (7th Cir.1990))).

        Accordingly, this portion of the Motion is denied.

                                      III. CONCLUSION

        For the reasons stated above, the Court ORDERS as follows:

 1.     Defendant’s Motion in Limine (ECF No. 273) is GRANTED IN PART AND

        DENIED IN PART as set forth herein; and

 2.     As also set forth herein, to the extent the Government intends to introduce

        evidence of Pappas’s potential gang affiliation, it is DIRECTED to file proposed

        limiting jury instruction(s) on this topic on or before 8:30 a.m. on Monday,

        August 2, 2021; to the extent he wishes to do so, Pappas may also file his own

        proposed limiting jury instruction(s) pursuant to the same deadline.




                                               18
Case 1:20-cr-00036-WJM Document 281 Filed 07/27/21 USDC Colorado Page 19 of 19




       Dated this 27th day of July, 2021.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                            19
